FILED
                              STATE OF WEST VIRGINIA                            September 22, 2021
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

CARLA TAYLOR,
Claimant Below, Petitioner

vs.)   No. 20-0389 (BOR Appeal No. 2054731)
                   (Claim No. 2019000932)

CHARLESTON HOLIDAY INN EXPRESS,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Carla Taylor, by Counsel Patrick K. Maroney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Charleston Holiday Inn
Express, by Counsel Steven K. Wellman, filed a timely response.

        The issues on appeal are additional compensable conditions and temporary total disability.
The claims administrator closed the claim for temporary total disability benefits on November 30,
2018. On April 12, 2019, the claims administrator denied a request to add hallux valgus nonunion
fracture to the claim. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed
the decision in its September 26, 2019, Order. The Order was affirmed by the Board of Review on
May 21, 2020.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

       (b) In reviewing a decision of the board of review, the supreme court of appeals
       shall consider the record provided by the board and give deference to the board’s
       findings, reasoning and conclusions[.]

                                                 1
       (c) If the decision of the board represents an affirmation of a prior ruling by both
       the commission and the office of judges that was entered on the same issue in the
       same claim, the decision of the board may be reversed or modified by the Supreme
       Court of Appeals only if the decision is in clear violation of Constitutional or
       statutory provision, is clearly the result of erroneous conclusions of law, or is based
       upon the board’s material misstatement or mischaracterization of particular
       components of the evidentiary record. The court may not conduct a de novo re-
       weighing of the evidentiary record. . . .

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

         Ms. Taylor, a housekeeper, was injured when she tripped over a sticky roller on June 24,
2018. A treatment note from Charleston Area Medical Center Emergency Department, two days
later, indicates Ms. Taylor was seen after she tripped at work and developed pain in her foot. A
right ankle x-ray showed calcaneal enthesopathy but no fracture. A right foot x-ray showed severe
hallux valgus with metatarsus primus and lateral subluxation of the great toe joint. It also showed
degenerative changes but there was no evidence of an acute fracture. The Employees’ and
Physicians’ Report of Injury was completed that day and indicates Ms. Taylor injured her right
foot when she tripped over a sticky roller. The diagnosis was listed as right foot sprain.

        In a July 9, 2018, treatment note, Kristen Helmick, M.D., from MEM Outpatient Care
Center, noted that Ms. Taylor reported continued pain in her right big toe. Bruising and swelling
were noted. Ms. Taylor reported that multiple x-rays taken in the previous two weeks showed no
evidence of acute abnormalities but did show chronic arthropathy and valgus deformation. Dr.
Helmick reviewed the x-ray and found a possible small distal phalanx fracture. She noted severe
hallux valgus and chronic arthropathic changes in both feet. Dr. Helmick diagnosed possible small
distal phalanx fracture.

       On July 9, 2018, Brittain McJunkin, M.D., from MEM Outpatient Care Center, noted that
Ms. Taylor reported persistent right foot pain. Ms. Taylor reported that she was not ready to return
to work because her job involved a lot of standing and walking. Dr. McJunkin noted that Ms.
Taylor’s symptoms were consistent with a fracture.

        Ms. Taylor sought treatment from Douglas Dockery, M.D., on July 27, 2018, for swelling
in her foot, pain in her toes, and swelling in a preexisting bunion. Dr. Dockery diagnosed a
fractured first metatarsal in the right foot with a bone fragment. Ms. Taylor was to remain off of
work until her August 7, 2018, appointment. It was noted that x-rays were performed that day
which showed a chip fracture of the first metatarsal on the right foot with a bone fragment. Hallux
valgus was also noted. On August 7, 2018, Ms. Taylor was to continue limited duty for three
weeks. It was noted that Ms. Taylor’s condition showed no improvement. She was given a work
excuse until August 28, 2018. On August 10, 2018, the claim was held compensable for right foot
                                                   2
strain and Ms. Taylor was granted temporary total disability benefits from July 9, 2018, through
August 28, 2018.

        In an August 28, 2018, treatment note, Dr. Dockery noted that Ms. Taylor’s right foot pain
had worsened. Ms. Taylor declined conservative treatment. Dr. Dockery diagnosed degenerative
joint disease of the ankle and foot with a hallux valgus. Dr. Dockery administered a right foot
injection on September 11, 2018. The claims administrator denied a request for a bunionectomy
with screw fixation on October 3, 2018.

        David Soulsby, M.D., performed an Independent Medical Evaluation on October 25, 2018,
in which he noted that Ms. Taylor had preexisting hallux valgus causing a bunion. He performed
x-rays which showed metatarsus primus varus with severe hallux valgus and lateral subluxation of
the big toe. Dr. Soulsby noted a well-corticated bone fragment in the big toe as well as healing of
a nondisplaced fracture in the base of the second toe. He diagnosed fracture of the second toe and
metatarsal primus varus with severe hallux valgus and noted that the fracture showed good
alignment. Dr Soulsby opined that the bone fragment seen on the original x-ray was clearly
chronic. He found no reason why Ms. Taylor could not work full duty. Ms. Taylor had reached
maximum medical improvement. The claims administrator suspended temporary total disability
benefits on October 31, 2018, based on Dr. Soulsby’s evaluation.

         Dr. Dockery stated in a November 6, 2018, letter that Ms. Taylor sustained a fracture, and
as it started to heal, Ms. Taylor began experiencing referred pain in her big toe in the form of a
bunion. Ms. Taylor underwent a bunionectomy on October 31, 2018, and could not work for eight
weeks. Dr. Dockery completed a work excuse stating that Ms. Taylor was excused from work from
November 6, 2018, to January 2, 2019. The work excuse was extended to February 7, 2019. The
claims administrator closed the claim for temporary total disability benefits on November 30,
2018.

        In a February 20, 2019, Temporary Total Disability Reopening Application, Dr. Dockery
indicated Ms. Taylor’s current diagnoses were nonunion of foot fracture and hallux valgus. He
stated that Ms. Taylor tripped at work and worsened her preexisting bunion. The bunion then
required surgery. Ms. Taylor was unable to return to work because the fracture had not healed. She
was unable to perform regular duty. He listed the period of temporary total disability as October
31, 2018, through March 21, 2019. A February 28, 2019, form from Dr. Dockery’s office indicates
Ms. Taylor could return to light duty work if it was available but she must remain off of her foot
for three additional weeks. Dr. Dockery completed a Diagnosis Update on March 31, 2019,
requesting the addition of hallux valgus and nonunion of fracture to the claim.

        The claims administrator denied a request to add hallux valgus and nonunion fracture to
the claim on April 12, 2019. On May 14, 2019, Ms. Taylor testified in a deposition that when she
tripped, her first three toes on her right foot bent backwards. She stated that she had no preexisting
problems with her right foot. She has not returned to work.

        Dr. Soulsby performed a Record Review on June 4, 2019, in which he found that nonunion
of fracture was first noted on January 22, 2019, by Dr. Dockery. Dr. Soulsby stated that Dr.
                                              3
Dockery’s January 8, 2019, treatment note indicates Ms. Taylor reported that she dropped a 2-liter
bottle of soda on her foot while she was at home. An x-ray of the foot showed that the osteotomy
had not fused, and the dorsal hinge appeared fractured. Dr. Soulsby opined that Ms. Taylor’s hallux
valgus and bunion preexisted the injury and that the injury neither caused nor aggravated the
preexisting conditions. Dr. Soulsby asserted that Ms. Taylor sustained a nondisplaced fracture,
which had healed by the time of his October 25, 2018, evaluation, and she reached maximum
medical improvement on that date. Dr. Soulsby opined that Ms. Taylor’s bunion surgery was
necessary treatment for her severe, preexisting condition; however, such treatment was not related
to the compensable injury. Therefore, the period of disability stemming from such surgery was not
related to the compensable injury. Regarding the diagnosis update request, Dr. Soulsby stated that
hallux valgus was a preexisting condition and was not aggravated by the compensable injury. The
nonunion was the result of the surgical procedure performed to fix the preexisting bunion. Dr.
Soulsby opined that Ms. Taylor was able to return to full duty as of October 25, 2018.

        The Office of Judges affirmed the claims administrator’s decisions denying a request to
add hallux valgus and nonunion fracture to the claim and closing the claim for temporary total
disability benefits in its September 26, 2019, Order. The Office of Judges found that Ms. Taylor
underwent bunion surgery on October 31, 2018. Though she requested that the surgery be
authorized, the request was denied by the claims administrator on October 3, 2018. In his Diagnosis
Update, Dr. Dockery stated that he first evaluated Ms. Taylor for a fracture. As the fracture began
to heal, Ms. Taylor developed referred pain in her big toe. Dr. Dockery stated that Ms. Taylor
began to wear shoes again, her bunion pain worsened, so surgery became necessary. The Office of
Judges found that Dr. Soulsby performed a Record Review in which he diagnosed healing
nondisplaced fracture of the second toe. He opined that Ms. Taylor had reached maximum medical
improvement and noted that Ms. Taylor reported a preexisting bunion. In a second Record Review,
Dr. Soulsby again opined that the bunion preexisted the compensable injury and that the
compensable toe fracture did not worsen or aggravate the bunion. Further, Ms. Taylor’s toe
fracture had healed by October 25, 2018. Dr. Soulsby opined that the bunion surgery created the
nonunion fracture, and nonunion fracture was therefore not compensable. The Office of Judges
found Dr. Soulsby’s report to be persuasive. It therefore denied the addition of hallux valgus and
nonunion fracture to the claim.

        Regarding temporary total disability benefits, the Office of Judges found that the claim was
closed for benefits based on Dr. Soulsby’s finding that Ms. Taylor reached maximum medical
improvement on October 25, 2018. Ms. Taylor underwent unauthorized surgery on October 31,
2018, and her inability to return to work after that date was the result of the surgery. The Office of
Judges affirmed the claims administrator’s decision closing the claim for temporary total disability
benefits. The Board of Review adopted the findings of fact and conclusions of law of the Office
of Judges and affirmed its Order on May 21, 2020.

       After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. For an injury to be compensable it must be a personal injury that
was received in the course of employment, and it must have resulted from that employment.
Barnett v. State Workmen’s Comp. Comm’r, 153 W. Va. 796, 172 S.E.2d 698 (1970). Ms. Taylor
requested the addition of hallux valgus and nonunion fracture to the claim. The medical evidence
                                                4
clearly shows that the hallux valgus preexisted the compensable injury. The evidence also shows
that the nonunion fracture was not the result of the compensable injury. Regarding temporary total
disability benefits, West Virginia Code § 23-4-7a provides that temporary total disability benefits
will cease when the claimant has reached maximum medical improvement, has been released to
return to work, or has returned to work, whichever occurs first. Dr. Soulsby found that Ms. Taylor
reached maximum medical improvement as of his October 25, 2018, Independent Medical
Evaluation.


                                                                                        Affirmed.
ISSUED: September 22, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                5